

FIRST AMENDMENT TO THE
GRAPHIC PACKAGING INTERNATIONAL, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective November 1, 2017)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of certain of its employees the Graphic Packaging International, Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”); and


WHEREAS, Section 9.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
reflect a forthcoming change to the name of the Company;


NOW, THEREFORE, BE IT RESOLVED, that, effective as of January 1, 2018, “Graphic
Packaging International, Inc.” is hereby amended to read as “Graphic Packaging
International, LLC” each place it appears in the Plan.




BE IT FURTHER RESOLVED, that the Retirement Committee has approved this First
Amendment to the Graphic Packaging International, Inc. Non-Qualified Deferred
Compensation Plan this 28th day of November, 2017.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
    
By: /s/ Brad Ankerholz                            
Brad Ankerholz


By: /s/ Carla J. Chaney                            
Carla J. Chaney


By: /s/ Debbie Frank                            
Debbie Frank


By: /s/ Stephen Scherger                             
Stephen Scherger


By: /s/ Brian A. Wilson                             
Brian A. Wilson


1

--------------------------------------------------------------------------------






W:\4577.019\Docs\1st Amend DCP (11-1-2017 restatement).docx


2